MacLean, J.
It is. uncontradicted that the person who deposes to the service of the summons herein was admitted at the servants’ entrance to the house where defendant resided and asked to see one “ Kate,” presumably and apparently not this defendant. Such admission, under the circumstances, might not be said to carry the freedom of the house or to warrant forcible access to the dining-room upstairs for the purpose of service of process. Entry there and in the manner described was wrongful and the service improper. Mason v. Libbey, 1 Abb. N. C. 354. Application to set service aside granted, with ten dollars costs.
Application granted, with ten dollars costs.